Citation Nr: 1826614	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-40 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety.

2.  Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to March 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied entitlement to service connection for emotional disorder (to include depression and PTSD) and hepatitis C.  

The Veteran submitted new and material evidence within one year of an October 2011 rating decision regarding the claim for service connection for emotional disorder (to include depression and PTSD), which was confirmed and continued.  Specifically, he submitted a July 2011 medical statement from a VA staff psychiatrist who reported the Veteran had diagnoses of PTSD and major depression.   See 38 C.F.R. § 3.156(a) (defining new and material evidence).  The October 2011 rating decision is dated less than a year since the June 2011 rating decision that denied the claims.  Accordingly, the Board finds that the appeal of the October 2011 rating decision relates back to the Veteran's initial claim for service connection (June 2011).  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).

Initially the Veteran filed a claim for service connection for emotional/depression disorder and later filed a claim of entitlement to service connection for PTSD.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claims have been combined and recharacterized to include any psychiatric disorder.

In a November 2014 letter, the Veteran's attorney withdrew representation.  He is not represented by a Veteran's service organization or attorney at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In a February 2018 Statement in Support of Claim, the Veteran reported that he receives Social Security Administration (SSA) disability insurance benefits.  The SSA disability determination and associated medical records are not in the claims file.  The United States Court of Appeals for Veterans Claims (Court) has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Under these circumstances, where SSA disability has not been disassociated from the claimed disabilities before VA and associated federally held medical records are potentially relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documents upon which that decision was based.  38 U.S.C. § 5103A(c); see Golz v. Shinseki, 590 F.3d 1317 (2010).

The Veteran reported an in-service stressor as witnessing recruits (during boot camp) being thrown into the pool and he too was pushed into a pool when he could not swim.  In March 1974 the Veteran was referred to the Performance Review Board by the military training officer because of adjustment problems in service.  In November 2011 VA staff psychiatrist noted that the Veteran reported that he was harassed while in service in 1973/1974.  He did not know how to swim and on several occasions was deliberately pushed in the water, making him fearful for his safety.  He stated he was abused; and he believes that the harassment he suffered in service affects his overall social and occupational functioning currently.  The Veteran has not been afforded a VA examination regarding his psychiatric disorder.  McClendon v. Nicholson, 20 Vet. App. 27 (2006).  Here, the Board finds that the low threshold of McClendon is met and a VA examination is necessary to decide this claim.

Finally, the Board notes that the Veteran's claims file includes incomplete documentation of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) notice requirements in this case.  For example, notice of what the evidence must show for service connection is not apparent in the November 2010 VCAA notice (for service connection claims of depression and hepatitis C).  During the processing of this remand, the AOJ shall have the opportunity to ensure full compliance with the pertinent notice requirements (and to document the provision of such notice in the claims-file).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements with respect to the issues on appeal.  In particular, the AOJ should ensure that the Veteran's record contains documentation of the provision of the required VCAA-mandated notice to the Veteran concerning the service connection issues on appeal.

2.  The AOJ should attempt to obtain and associate with the Veteran's record any outstanding evidence pertaining to any previous application for SSA disability benefits, to include a copy of any decision awarding benefits, and copies of any medical records upon which SSA based its decision.  Document all attempts to obtain records, and notify the Veteran of any negative results.

3.  The AOJ should arrange for the Veteran to be examined by a VA psychiatrist or psychologist to determine the nature and etiology of his psychiatric disorder to include PTSD, depression and anxiety.  The entire record must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of his record, the examiner must provide opinions that respond to the following:

(a) Does the Veteran have a current diagnosis of PTSD; and specifically whether he has PTSD related to a corroborated stressor event in service or based on a fear of hostile military or terrorist activity in service.  [The examiner must be advised of the AOJ's findings regarding whether there is corroborating evidence of a stressor event in service, and whether the Veteran served in circumstances consistent with a fear of hostile military or terrorist activity].

Specifically, is it at least as likely as not (a 50 percent or better probability) the Veteran has PTSD related to a corroborated stressor event in service (or based on a fear of hostile/terrorist activity if the circumstances of his service are determined by the AOJ to be consistent with such fear)? 

(b) If PTSD is not diagnosed, please explain why the Veteran does not meet the criteria for such diagnosis. 

(c) Please identify by diagnosis each psychiatric disorder entity (other than PTSD) found.  

(d) Please Identify the likely etiology for each psychiatric disorder entity (other than PTSD) diagnosed.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that it is etiologically related directly to the Veteran's service (was incurred during service or as a result of events therein)?

The examiner must explain the rationale for all opinions.

4.  Then, after ascertaining whether any further evidentiary development is required, the AOJ should then review the record and readjudicate the claims. If either claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




